Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed May 11, 2021. Claims 1-15 are presented for examination. Claims 1, 8 and 13 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to continuation application PCT/US2019/025274 which was filed April 2, 2019.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (May 11, 2021) has been received, entered into the record, and considered.
Drawings

The drawings filed May 11, 2021 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted May 11, 2021.

Abstract

An abstract has not been filed. The abstract should be limited to 150 words.  Correction is required. See MPEP § 608.01(b). 
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. implied language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley (US 20100321275 A1) in view of Cavallaro (US 20190012000 A1).

As to Claims 1, 8 and 13: 
Hinckley discloses a computing device (Hinckley, see Abstract, where Hinckley discloses a multiple display computing device, including technology for automatically selecting among various operating modes so as to display content on the displays based upon their relative positions. For example concave modes correspond to inwardly facing viewing surfaces of both displays, such as for viewing private content from a single viewpoint. Convex modes have outwardly facing outwardly surfaces, such that private content is shown on one display and public content on another. Neutral modes are those in which the viewing surfaces of the displays are generally on a common plane, for single user or multiple user/collaborative viewing depending on each display's output orientation. The displays may be movably coupled to one another, or may be implemented as two detachable computer systems coupled by a network connection) comprising: a first screen (Hinckley, see figure 5,  figure 1 and figure 2); a second screen rotatably (Hinckley, see paragraph [0043], where Hinckley discloses that the screens can be mounted to a pivot that allows them to be rotated between portrait/landscape orientations) connected to the first screen (Hinckley, see figure 5,  figure 1 and figure 2), wherein the second screen comprises a second display surface (Hinckley, see figure 5,  figure 1 and figure 2); a sensor (Hinckley, see 1041 and 1042 in figure 1); and a processor to: receive readings from the sensor (Hinckley, see 106 in figure 1); and based on the sensor readings (Hinckley, see 1041 and 1042 in figure 1), select either a privacy mode or a sharing mode for the first display surface, and either the privacy mode or the sharing mode for the second display surface (Hinckley, see figures 4-6, 12 and 14 and paragraph [0036], where Hinckley discloses that in general, FIGS. 4-6, 12 and 14 show some ways that the screens may be positioned for directing content towards a single user (but not necessarily only one). As such the sensor handling logic and programs ordinarily will consider these to be private usage configurations, unless overridden by the user).
Hinckley differs from the claimed subject matter in that Hinckley does not explicitly disclose member. However in an analogous art, Cavallaro discloses member (Cavallaro, see paragraph [0039], where Cavallaro discloses Where the housing 101 is a deformable housing, it can be manufactured from a single flexible housing member or from multiple flexible housing members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hinckley with Cavallaro. One would be motivated to modify Hinckley by disclosing a member as taught by Cavallaro, and thereby providing improved control and usage modes for electronic devices that are able to adapt performance to a given environment, condition, or application (Cavallaro, see paragraph [0004]).


As to Claims 2 and 9: 
Hinckley in view of Cavallaro discloses the computing device of claim 1, wherein the sensor comprises a first sensor and a second sensor, and the processor is to: determine, via the first sensor, an orientation of the computing device; and determine, via the second sensor, an opening angle between the first and second members (Hinckley, see paragraph [0019], where Hinckley discloses that in the example implementation of FIG. 1, each display 1021 and 1022 is coupled to a sensor 1041 and 1042, respectively, that detects the positioning ( e.g., orientation and angle) of each display relative to the other. Note that while if the illustration the sensors are shown as "touching" the displays, this is not a requirement; for example, the displays may emit signals that are picked up elsewhere and analyzed to determine the relative positions of the displays. This sensed information is fed to sensor handling logic 106, whether by wired and/or wireless communication means).

As to Claims 3, 10 and 14: 
Hinckley in view of Cavallaro discloses the computing device of claim 2, wherein upon the processor determining the computing device is in a first orientation: if the opening angle is less than a threshold value, the processor is to select the privacy mode for the first display surface and the sharing mode for the second display surface (Hinckley, see figure 14), and if the opening angle is greater than the threshold value, the processor is to select the privacy mode for both the first and second display surfaces (Hinckley, see paragraph [0006], where Hinckley discloses that among the various modes are concave modes that correspond to inwardly facing viewing surfaces of both displays. This facilitates viewing from a single viewpoint, whereby the program may output content that is private, for example).

As to Claims 4 and 15: 
Hinckley in view of Cavallaro discloses the computing device of claim 2, wherein upon the processor determining the computing device is in a second orientation, the processor is to select the (Hinckley, see paragraph [0006], where Hinckley discloses that among the various modes are concave modes that correspond to inwardly facing viewing surfaces of both displays. This facilitates viewing from a single viewpoint, whereby the program may output content that is private, for example).

As to Claims 5 and 11: 
Hinckley in view of Cavallaro discloses the computing device of claim 1, wherein the sensor comprises a first sensor disposed within the first member and a second sensor disposed within the second member (Hinckley, see figure 1), and the processor (Hinckley, see 106 in figure 1) is to: determine, via the first sensor, a user presence in front of the first display surface; and determine, via the second sensor, the user presence in front of the second display surface (Hinckley, see paragraph [0023] through [0027], where Hinckley discloses various sensors that detect user input and therefore teaching or suggesting the detection of a user’s body part in front presence of the device) .

As to Claims 6 and 12: 
Hinckley in view of Cavallaro discloses the computing device of claim 5, wherein the processor is to: select the privacy mode for the first display surface upon detecting the user presence via the first sensor; and select the privacy mode for the second display surface upon detecting the user presence via the second sensor (Hinckley, see paragraph [0006], where Hinckley discloses that among the various modes are concave modes that correspond to inwardly facing viewing surfaces of both displays. This facilitates viewing from a single viewpoint, whereby the program may output content that is private, for example).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. He (US 20210089686 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624